SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1120
KA 10-02300
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JOSE MARTINEZ, ALSO KNOWN AS “GORDO,”
DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DONNA A. MILLING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Sheila A.
DiTullio, J.), rendered March 24, 2009. The judgment convicted
defendant, upon his plea of guilty, of attempted murder in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from three judgments convicting
him upon his plea of guilty of, respectively, attempted murder in the
second degree (Penal Law §§ 110.00, 125.25 [1]), criminal possession
of a weapon in the second degree (§ 265.03 [1] [b]), and assault in
the second degree (§ 120.05 [2]). We note that the plea was entered
in satisfaction of three separate indictments. Contrary to
defendant’s contention, the record establishes that he knowingly,
voluntarily and intelligently waived the right to appeal (see
generally People v Lopez, 6 NY3d 248, 256), and the valid waiver
forecloses his challenge to the severity of the sentence in each
appeal (see id. at 255).




Entered:    November 9, 2012                       Frances E. Cafarell
                                                   Clerk of the Court